The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR 72201
Dear Mr. McCuen:
This is in response to your request for an opinion on the following questions regarding four types of petitions that have been submitted to your office in connection with the proposed Arkansas Term Limitation Amendment:
  1. Were any of these forms submitted to your office for approval prior to circulation? If so, which have you approved? If no, does this have any effect on the validity of the signatures?
  2. Which, if any, of these forms comply with A.C.A. §  7-9-104 regarding form of petitions? As to the forms which do not comply, should the signatures thereon be ignored?
  3. As you will note on Attachment C, the blank line for the name of the official to whom the petition is addressed has not been filled in. What effect does this omission have on the validity of the signatures on this part?
The answer to the first part of your first question is "no." These forms were not submitted to my office for approval. With regard to the remainder of this question, the fact that these forms were not submitted to me has no effect on the validity of the signatures. This office must approve and certify the ballot title and popular name of all such proposed amendments prior to circulation, in accordance with A.C.A. § 7-9-107 (Repl. 1991). There is, however, no similar provision requiring my approval of the petition form.
With regard to your second question, it is my opinion that the four forms submitted with your request substantially comply with A.C.A. § 7-9-104 (Cum. Supp. 1991). The introductory language to subsection (a) of this Code section states that "[t]he following shall be substantially the form of petition for any . . . amendment to the Constitution of the State of Arkansas proposed by the initiative. . . ." [Emphasis added.] I believe that the submitted forms meet this requirement.
In response to your third question, it is my opinion that the absence of the official's name does not affect the validity of the signatures. The form accurately identifies the "Secretary of State of the State of Arkansas" as the official to whom the petition is directed. This, in my opinion, substantially complies with § 7-9-104.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh